Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 27, 2018

The Court of Appeals hereby passes the following order:

A18D0535. KIM FLORENCE v. BOOT MAN, INC. d/b/a PREMIER
    PARKING ENFORCEMENT.

       Kim Florence, the plaintiff in this civil action, has filed an application for
discretionary review of the magistrate court’s orders dismissing her complaint and
denying her requests to reconsider the dismissal.1 We lack jurisdiction.
    Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-6-35
(a) (1), (a) (11). Here, the only orders in the application materials were issued by the
magistrate court and have not been reviewed by a state or superior court. Accordingly,
this application is hereby DISMISSED.
       The defendant has filed a motion for penalty for frivolous appeal. Florence’s
application is improperly filed, and we have previously dismissed an application filed
by her seeking review of magistrate court orders that had not been reviewed by a state
or superior court. See Case No. A18D0504 (dismissed July 5, 2018); see also Case
No. A18D0407 (Apr. 24, 2018) (dismissing application for discretionary appeal
because Florence failed to include a copy of the order complained of). However, we


      1
       Florence filed her application in the Supreme Court, which transferred it here.
See Case No. S18D1270 (transferred June 11, 2018).
decline to punish Florence, a pro se party, for seeking appellate review without
warning her of the consequences of frivolous filings. Accordingly, the motion is
hereby DENIED. We warn Florence that any future filings that are frivolous and
without authority – including applications for review of magistrate court orders that
have not been reviewed by a state or superior court – may subject her to monetary
sanctions. See Court of Appeals Rule 7 (e) (2) (“The panel of the Court ruling on a
case, with or without motion, may by majority vote to impose a penalty not to exceed
$2,500 against any party and/or a party’s counsel in any civil case in which there is
a direct appeal, application for discretionary appeal, application for interlocutory
appeal, or motion which is determined to be frivolous.”). Information on how and
when to seek appellate review can be found in our Citizen’s Guide, which is on our
website at www.gaappeals.us.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/27/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.